 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00134 JAM

11                                 Plaintiff,            STIPULATION AND PROTECTIVE ORDER

12                          v.

13   TANG JUAN (aka Juan Tang),

14                                Defendant.

15

16                                              I.   STIPULATION
17          It is hereby stipulated and agreed by the parties and their respective counsel, as follows:

18          1. Pursuant to its on-going disclosure obligations, the United States hereby makes available for

19 review under Federal Rule of Criminal Procedure 16, discovery produced in United States v. Wang Xin

20 (Northern District of California Case Number 3:20-CR-251 JD).
21          2. In order to be provided access to the discovery materials from the Northern District of

22 California for United States v. Wang Xin, all counsel for defendant Tang, and their staffs, including any

23 retained investigators, translators, experts, or consultants, stipulate and agree to be bound by the

24 following terms:

25          3. The discovery that has been produced and is to be provided includes documents or other

26 materials falling into one or more of the following categories (collectively, “Protected Information”):

27 / / /

28 / / /


      STIPULATION AND PROTECTIVE ORDER                   1
 1                  a. Personal Identifying Information of any individual (other than his or her name),
 2           including without limitation any person’s date of birth, social security number, residence or
 3           business address, telephone numbers, email addresses, driver’s license number,
 4           professional license number, family members names, or criminal histories (“Personal
 5           Identifying Information”);
 6                  b. Financial information of any individual or business, including without limitation
 7          bank account numbers, credit or debit card numbers, account passwords, contact
 8          information, and taxpayer identification numbers (“Financial Information”); and
 9                  c.. Medical records or other patient information of any individual covered by the
10          Health Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical
11          Information”).
12          4. To ensure that Protected Information is not subject to unauthorized disclosure or misuse,
13 the parties stipulate that the defendant, defense counsel of record for defendant, their investigators,

14 assistants, and employees (collectively, “the defense team”) may review all discovery material

15 produced by the government. Defense counsel may also provide unredacted copies of Protected

16 Information to any experts retained to assist with the preparation of the defense in the captioned

17 case. The defendant, all members of the defense teams, and any experts who receive discovery

18 under this Order shall be provided a copy of this Order along with those materials and shall initial

19 and date the order reflecting their agreement to be bound by it.

20          5.   The materials provided pursuant to this protective order may only be used for the
21 specific purpose of preparing or presenting a defense in this matter unless specifically authorized

22 by the Court. This Order shall also apply to any copies made of any materials covered by this

23 Order.

24          6. It is further stipulated that neither a defendant nor any member of the defense team
25 shall provide any discovery material produced by the government—whether or not the material

26 constitutes or contains Protected Information within the meaning of this Order—to any third party

27 (i.e., any person who is not a member of the defense team) or make any public disclosure of the

28 same, other than in a court filing, without the government’s express written permission or further


      STIPULATION AND PROTECTIVE ORDER                   2
 1 order of this Court. Notwithstanding the foregoing, when interviewing or speaking with a witness

 2 in the course of preparing a defense, the defense team may review discovery material (with

 3 Protected Information entirely redacted from the materials) with the witness, but only in the

 4 presence of a member of the defense team; the defense team shall not permit the witness to retain,

 5 make copies of, or have unsupervised access to any such materials. If a party files a pleading that

 6 references or contains or attaches Protected Information subject to this Order, that filing must be

 7 under seal.

 8         7. It is further stipulated that after any judgment or disposition has become final and there are no
 9 pending proceedings, challenges, appeals, or habeas motions in the case, and after the deadline for any

10 28 U.S.C. § 2255 motion has expired, the defendant and defense team shall destroy all documents and

11 electronic media subject to this Protective Order, delete any electronic copies of such documents or

12 electronic media, or return such documents or electronic media to the government.

13   Notwithstanding the foregoing, defense counsel of record may retain one copy of documents or
14   electronic media that would otherwise be subject to this Protective Order, to the extent it believes
15   is necessary under its professional obligations, subject to the other restrictions of this Protective
16   Order.
17            8. Because this discovery involves a third party criminal case, when producing discovery
18   material regarding individuals charged in third-party criminal case(s), the government will inform
19   the defense that such discovery relates to such third-party individual(s), and specify the Bates
20   ranges of documents covered by such productions; and;
21            9. It is further stipulated that the defense team may review with the defendant all discovery
22   material so specified as pertaining to the third-party criminal cases of United States v. Wang Xin,
23   but shall not provide a defendant with copies of, or permit defendant to make copies of, or have
24   unsupervised access to, any such discovery material unless the Protected Information has first been
25   entirely redacted from the discovery materials.
26             This stipulation is without prejudice to either party applying to the Court to modify the terms of
27    any protective order.
28 / / /


      STIPULATION AND PROTECTIVE ORDER                     3
 1        IT IS SO STIPULATED.

 2

 3   Dated: May 12, 2021                                  PHILLIP A. TALBERT
                                                          Acting United States Attorney
 4

 5                                                 By: /s/ HEIKO P. COPPOLA
                                                       HEIKO P. COPPOLA
 6                                                     Assistant United States Attorney
 7

 8                                                        /s/ MALCOLM SEGAL
                                                          MALCOLM SEGAL
 9                                                        Counsel for Tang Juan
10                                                        /s/ THOMAS JOHNSON
                                                          THOMAS JOHNSON
11                                                        Counsel for Tang Juan
12                                                        /s/ PATRICK WONG
                                                          PATRICK WONG
13                                                        Counsel for Tang Juan
14

15
                                                  ORDER
16        For good cause shown, the stipulation of counsel in the above-entitled case, is approved and
17

18        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19 DATED: May 12, 2021                         /s/ DEBORAH BARNES
                                               UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26

27

28


     STIPULATION AND PROTECTIVE ORDER                 4
